Citation Nr: 1412676	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11- 07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for hearing loss.

2. Entitlement to service connection for hearing loss.

3. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970 and from November 2001 to October 2002.  He also had over 35 years of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at two hearings, one before a Decision Review Officer (DRO) in August 2012 and the other before the undersigned in September 2013.  Transcripts of those hearings have been associated with the claims file and reviewed prior to this decision.

The issue of an initial rating in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for hearing loss in a March 2006 rating decision by the RO; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that rating decision.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.

3. The Veteran does not have hearing loss that meets VA disability requirements.


CONCLUSIONS OF LAW

1. The March 2006 denial of service connection for hearing loss became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2007, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claim and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such letter also explained the basis for the prior denial and was otherwise compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for PTSD and hearing loss in April 2009.  There is no argument or indication that the examinations or opinions are inadequate.  The Veteran also provided hearing evaluations from his private provider. 

The United States Court of Appeals for Veterans Claims (Court) has held that provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

At the September 2013 hearing, the undersigned identified the issues, and sought information on the severity of the Veteran's symptoms and the treatment he received in order to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. New and Material Evidence

The Veteran applied to reopen his claim of service connection for hearing loss in June 2007.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Here, the RO issued a rating decision denying the Veteran's claim of service connection for hearing loss in March 2006.  The RO denied the claim on the basis that there was no current hearing loss and no connection to service.  The Veteran was notified of his appellate rights but did not appeal his claim and no new and material evidence was received within one year from the issuance of that decision.  Therefore, the March 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Evidence of record at the time of the March 2006 decision included service treatment records and statements from the Veteran.  The Veteran reported hearing loss, but there was no clinical evidence or audiological testing.  Since the March 2006 decision, VA received private treatment records showing some high frequency hearing loss and hearing aids, statements from the Veteran that he has hearing aids, and he was provided a VA audiological examination.  

The new evidence relates to unestablished elements of the previously denied claim.  Specifically, the new evidence of current hearing loss suggests that he may have a hearing loss disability for VA purposes.  The evidence raises a reasonable possibility of substantiating the claim as it provides evidence of one element of service connection.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).     

III. Service Connection for Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms associated with his hearing loss observable by his senses, but he is not competent to diagnose pure tone thresholds as this requires specialized training and equipment.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds his statements credible as they are detailed, internally consistent, and consistent with medical evidence of record.

Section 3.385 provides that, for VA purposes, impaired hearing is considered a disability when the auditory threshold of any of the frequencies, 500, 1000, 2000, 3000, 4000 Hertz, is 40 decibels or greater.  38 C.F.R. § 3.385.

The Veteran does not have a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  During the April 2009 VA examination, the Veteran was not recorded with an auditory threshold over 25 decibels for any frequency.  In a private audiogram taken in October 2012, the Veteran had auditory thresholds recorded at 20 decibels for the 500, 1000, and 2000 Hertz frequencies and 25 and 30 decibels at the 4000 Hertz frequency.  The Veteran had more severe hearing loss at the 6000 and 8000 Hertz frequencies.  Reflecting this audiogram, private treatment records discussed mild to moderate high frequency hearing loss and moderately severe ultrahigh frequency hearing loss.  See Private Treatment January 2011.  To correct his ultrahigh frequency hearing loss, the Veteran has hearing aids.  See Board Hearing September 2013, Private Treatment January 2008- January 2011.

Hearing loss at frequencies over 4000 is not considered when determining disability for VA purposes; therefore, the Veteran's ultrahigh frequency hearing loss does not have a bearing on his disability claim.  See 38 C.F.R. § 3.385.  The October 2012 private evaluation shows that the Veteran's hearing has not significantly changed since the last VA evaluation in 2009.  Further, notations in private treatment explain that most recent test results are not significantly different from those in November 2009, and those in November 2009 compared with November 2008 showed essentially stable hearing.  Private Treatment January 2011 and November 2009.  Additionally, the mere passage of time, without an allegation of worsening, does not require VA to provide an additional examination.  Palczewski v. Nicholson; 21 Vet. App. 174, 181-82 (2007).          

Based on the evidence, the Veteran does not have an auditory threshold of 40 or higher recorded at the 500,1000, 2000, 3000, or 4000 Hertz frequencies and thus does not have hearing loss disability for VA purposes.  Service connection may not be granted where there is no present disability shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, analysis of the other elements of service connection is unnecessary and the claim is denied.  See 38 C.F.R. § 3.303(a).
 

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for hearing loss is granted.

Service connection for hearing loss is denied.






REMAND

During the August 2012 DRO hearing, the Veteran asserted that his PTSD symptoms had worsened since the last VA examination.  VA should provide an additional examination to comply with its duty to assist the Veteran in obtaining contemporaneous medical evidence to rate his disabilities.  See 38 U.S.C.A. § 5103A(d); Palczewski, 21 Vet. App. at 180.    

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment.

2. Request from the Veteran information and waivers for any private mental health treatment he has had.  

Make reasonable attempts to obtain any identified treatment records and associate them with the claims file.

3. After completing the above tasks, schedule the Veteran for a VA mental health examination to measure and record the Veteran's current level of PTSD disability.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


